Exhibit 10.22

[gizfw1gnvcb0000001.jpg]

 

November 9, 2018

 

 

Private and Confidential

 

By Electronic Mail

 

Andrew Pucher

Andrew.pucher@gmail.com

 

 

Dear Andrew,

 

Re:

Offer of Employment

 

We are pleased to offer you employment with Tilray Canada, Ltd. (the “Company”).
Enclosed is an agreement containing the complete terms and conditions of your
employment.

For ease of reference, we have briefly summarized the key compensation terms of
the offer, below:

 

1.

Position - You will serve as Chief Corporate Development Officer reporting to
the Chief Executive Officer or his designate. As the Company changes and grows,
you may be required to change the scope of your position and duties. Any such
change will not have the effect of reducing your compensation or terminating
your employment and will not constitute a constructive dismissal.

 

2.

Base Salary - You will earn a base salary in the amount of CAD$375,000.00 per
annum, less statutory and other required deductions, payable in accordance with
our payroll policies as disseminated from time to time.

 

3.

Discretionary Bonus Compensation - You will be eligible to participate in the
Company's annual incentive bonus scheme, of up to 50% of base salary, based on
your annual performance reviews and on overall company performance, subject to
the terms and conditions of the applicable incentive plans and policies.

 

4.

Benefits- You will be eligible to participate in a competitive package of
employee benefits as are provided to Company employees from time to time,
subject to the terms and conditions of the applicable benefits plans and
policies.

 

5.

Vacation Entitlement - You will earn paid vacation in the amount of twenty-five
(25) days per annum, pro-rated for any partial year of employment.

In addition to the terms of compensation, the attached agreement contains terms
regarding your obligations to the Company, as well as confidentiality,
intellectual property and other protections for the Company's business. In the
event of any difference between the content of this letter and the enclosed
agreement, the terms of the Agreement will prevail.

The above is simply a summary of terms. Please carefully review the attached
agreement for a more complete understanding of your compensation and the other
terms an d condition s of employment. If you accept employment with the Company,
the terms and conditions of the attached agreement will govern your employment
relationship with the Company.

 

 

 

 

Page 1

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

To accept this offer, please sign and date the enclosed employment agreement and
return it to rommie.callaghan@privateerholdings.com on or before November 21,
2018. If you return the signed original by mail, please e-mail Rommie Callaghan
a copy of it before you send it.

 

Please let me know if you have any questions.

 

Andrew, we are excited to have you join our team and look forward to working
with you. Yours truly,

 

Tilray Canada, Ltd.

 

/s/ Brendan Kennedy

 

Brendan Kennedy

Chief Executive Officer

 

Enclosures: Employment Agreement

 

Current Benefits Summary

 

 

 

 

 

Page 2

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

Private and Confidential

This Agreement is dated for reference as of November 9, 2018.

 

Andrew Pucher

Andrew.pucher@gmail.com

 

 

Dear Andrew,

 

Re:

Employment Agreement

 

This agreement (the "Agreement") contains the complete terms and conditions of
your employment with Tilray Canada, Ltd. (the "Company").

 

Your employment under this Agreement will commence on the later of February 1,
2019, or the end of your garden leave, as determined by your current employer
(the "Start Date") and will continue until terminated in accordance with the
provisions of this Agreement or otherwise amended.

 

Background/Criminal Check: Your employment under this agreement is conditional
upon the successful completion of a background check, which will include a
criminal record check. By signing this agreement, you consent to the Company
carrying out a comprehensive background check and criminal record check, which
will include the use of third-party service providers. If the information
collected in  the  course of the background or criminal check would have or
could have affected the Company's decision to hire, then the Agreement will
terminate without notice or compensation of any kind and you will be paid all
accrued and unpaid pay to your last day.

 

Please review the terms of this Agreement carefully. If you wish to accept these
terms of employment, please sign and return a copy of this agreement to mail to:
rommie.callaghan@privateerholdings.com

 

In consideration for the employment and compensation provided under this
Agreement, and other good and valuable consideration, you agree as follows:

 

1.

Employment

 

The terms of your employment will be as follows:

 

 

a.

Position and Responsibilities: You will be employed by the Company in the
position of Chief Corporate Development Officer, reporting to the Chief
Executive Officer or his designate. You will perform or fulfill all duties and
responsibilities of your position, subject to applicable laws. You will also
perform or fulfill the duties and responsibilities that the Company may
reasonably assign to you from time to time. You will at all times conform to the
reasonable and lawful instructions and directions of the Company and its
managers. You acknowledge and agree that as you are employed by a new and
developing company in Canada, you will need to be flexible in performing duties
the Company asks you to perform from time to time, and in the position you
occupy and the person or position you report to. As the Company changes and
grows, you may be required to change the scope of your position and duties. Such
changes will not involve a reduction in compensation and you agree that no such
changes will repudiate this Agreement or amount to a constructive dismissal or
termination of your employment.

 

 

b.

Scope of Duties: During your employment you will devote the whole of your time,
attention and abilities to your duties. You agree to give the Company the full
benefit of your knowledge, expertise, skill and ingenuity. You will adhere to
all applicable policies of the Company and exercise the degree of care,
diligence and skill that a prudent person would exercise in comparable
circumstances. For clarity, you are permitted to serve as a member of corporate
boards of directors, as approved by the Company, provided such service does not
interfere with your duties to the Company.

Initials:        

 

Andrew Pucher

 

 

Page 3

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

 

 

c.

Base salary: You will earn a base salary in the amount of CAD$375,000.00 per
annum, less statutory and other required deductions, for all work and services
you perform for the Company, paid to you bi-weekly 26 equal payments, in arrears
(the "Base salary") in accordance with our payroll policies in effect from time
to time. Your hours of work and schedule may change from time to time depending
on operational needs, and you may be required to work evenings, weekends and
statutory holidays. Your performance and your compensation will be reviewed on
an annual basis.

 

 

d.

Discretionary Bonus Compensation: You will be eligible to participate in the
Company's discretionary incentive bonus plan, of up to 50% of base salary, based
on your annual performance and on overall Company performance. Targets,
milestones and any bonus award will be determined by the Company in its sole and
absolute discretion. The Company may amend the bonus plan at any time without
advance notice. The Company's incentive plans are intended to serve as retention
tools, so your eligibility to participate requires you to be actively working in
an ongoing employment relationship with the Company. No bonus is earned until
the Company pays the bonus to you.

 

 

e.

Annual Equity Grants: Subject to approval by the Board, you will also be
eligible to participate in the Company's annual equity grants program to be
offered to senior management.

 

 

f.

Restricted Stock Units: Subject to approval by the Board, under the Tilray, Inc.
Equity Incentive Plan (the ''Tilray Plan"), the Company shall grant you 90,000
restricted stock units (the "Tilray Restricted Stock Units") of the Company's
Common Stock. The Restricted Stock Units will be subject to the terms and
conditions of the Plan and your grant agreement. Your grant agreement will
include a three-year vesting schedule, under which 33.34% percent of your shares
will vest after twelve months of employment, with the remaining shares vesting
quarterly thereafter, until either your Restricted Stock Units are fully vested
or your employment ends, whichever occurs first.

 

 

g.

Vacation Entitlement and Statutory Holidays: You will be eligible to earn up to
twenty five 25 days’ paid vacation per annum, pro-rated for any partial year of
employment. Your vacation must be taken at a time or times acceptable to the
Company and in accordance with the Company's vacation policy in effect from time
to time. You are expected to schedule and use your full vacation allotment each
year. The Company observes the paid statutory holidays legislated in the
province you work in, subject to operational needs.

 

 

h.

Benefits: You will be eligible to participate in applicable employee benefits
plans such as the Company offers its Canadian-based employees from time to time
(the "Employee Benefits"} on the first of the month following date of hire.
Details, terms and conditions of the Employee Benefits will be provided to you
once in place and, thereafter, when changes are made to the Employee Benefits.
The Company reserves the right to amend, eliminate, substitute or otherwise
change the Employee Benefits at its sole discretion, at any time upon written
notice, including but not limited to changes to cost sharing, premium amounts,
waiting periods, terms of benefits and deductibles. You agree that the Company's
liability in respect of any employee benefit is limited to the Company's premium
payments for said benefit, and the Company is not liable for any decision,
action or inaction of any benefits provider or insurer.

 

 

i.

Business Expenses: The Company will reimburse you for all authorized travelling
and out-of­ pocket expenses actually, exclusively and necessarily incurred by
you in connection with your duties under this Agreement, provided that you first
furnish statements with accompanying receipts or vouchers for all such expenses
to the Company and otherwise comply with the Company's expense policies as in
effect from time to time.

 

Initials:        

 

Andrew Pucher

 

 

Page 4

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

 

j.

Annual Tax Filings: The Company will reimburse you for your reasonable
cross-border tax planning and filing expenses each year, upon receipt of
supporting invoices.

 

 

k.

Professional Development & Membership in Professional Associations: Subject to
pre­ approval, if you are required by the Company to hold and maintain certain
professional accreditation(s), the Company will reimburse you for reasonable
costs associated with ongoing required professional development and membership
in applicable professional organizations.

 

 

I.

Place of Work: You will be based in Toronto, Ontario, at the offices and/or
sites maintained by the Company. It is anticipated that most of your work will
be carried out within the province and that you will be required to travel
regularly to perform your duties. You also may be required to make regular trips
to the United States and other provinces for training, reporting and/or business
purposes.

 

 

m.

Driver's Licence: You will maintain a valid driver's licence at all times. For
your protection and that of the Company, you will maintain business-use auto
insurance for your vehicle with minimum liability coverage of $2,000,000 at all
times and will ensure that you provide the Company with a copy of your policy
(and subsequently on request). Such insurance coverage is reimbursed through the
Company's mileage expense policy when you are required to use your vehicle for
Company business.

 

 

n.

Offer of Comparable Employment by Affiliate: You agree that if an Affiliated
Company offers you comparable employment on terms substantially similar to the
terms of this Agreement, you will consider this offer in good faith. If
accepted, you will receive equal credit for your length of service with the
Company and all probation and benefit-qualifying periods will be waived where in
the Affiliate Company's power to do so.

 

 

o.

Inspections/Searches: The Company operates in a highly-regulated environment,
and its primary product is a controlled substance. In order to meet its
obligations in respect of regulatory compliance, its regulatory licences,
occupational health and safety requirements, employee personal safety and
inventory control, the Company reserves the right to monitor the workplace, and
inspect/search the personal property and vehicles that you bring onto the
Company's property. Subject to applicable law, the Company may also
inspect/search your personal property and vehicle at any time if it has
reasonable grounds for doing so. The Company has the right to inspect/search
Company property at any time. Please be aware that you do not have an
expectation of privacy in connection with your personal belongings or vehicle
when attending work. Accordingly, the Company recommends that you do not bring
into the workplace anything that you consider of a private nature. By accepting
employment with the Company, you consent to random searches/inspections of your
personal property and vehicle, and any withdrawal of consent or refusal to
cooperate will, at a minimum, result in suspension from the workplace without
pay, along with any further action the Company deems fit.

 

Initials:        

 

Andrew Pucher

 

 

Page 5

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

2.

Obligations of Employment

 

In addition to your employment obligations at common law, you covenant and agree
as follows:

 

 

a.

Loyalty to the Company: Throughout your employment you will well and faithfully
serve the Company and use your best efforts to promote the Business of the
Company. You will act honestly and in good faith, in the best interests of the
Company.

 

 

b.

Business of the Company: You will not, during your employment with the Company,
engage in any business, enterprise or activity that is contrary to or detracts
from the due performance of the Business of the Company. You will not engage in
any other employment without the written consent of the Company. Further, you
will not sell or distribute, or be involved in any way in the selling or
distribution of, cannabis, or any cannabis products or cannabis-related
paraphernalia, outside the Business of the Company, regardless of whether such
activity is lawful or unlawful.

 

 

c.

No Personal Benefit: You will not receive or accept for your own benefit or for
any other Person's benefit, either directly or indirectly, any commission,
rebate, discount, gratuity or profit from any Person having or proposing to have
one or more business transactions with the Company, without the prior approval
of the Company. You will comply with the Company's Code of Ethics and Conduct
policies as in effect from time to time.

 

 

d.

Business Opportunities: During your employment you will communicate and channel
to the Company all knowledge, business and customer contacts and any other
information that could concern or be in any way beneficial to the Business of
the Company. Any such information communicated to the Company as a foresaid will
be and remain the property of the Company notwithstanding any subsequent
termination of your employment.

 

 

e.

Return of Company Property: Upon termination of your employment, or at any time
upon request, you will promptly return to the Company all Company property
including all written information, tapes, discs or memory devices and copies
thereof, and any other material on any medium in your possession or control
pertaining to the Business of the Company, without retaining any copies or
records of any Confidential Information whatsoever. You will also return any
keys, pass cards, identification cards, equipment or other property belonging to
the Company or the Company's customers.

 

 

f.

Pre-existing Obligations: You are hereby requested and directed by the Company
to comply with any existing contractual, statutory or other legal obligations to
your former employer and to any other Person. The Company is not employing you
to obtain the confidential information or business opportunities of your former
employer or any other Person.

 

 

g.

Qualifications, Licences and Permits: You must hold and maintain the appropriate
class of licence, certificate, degree, accreditation, qualification, visa and/or
permit ("Authorizations") for the proper performance of your duties, and to work
in the jurisdiction in which you are performing your duties. The Company may
require you to provide copies of Authorizations which are necessary for you to
perform your duties. Should you fail to maintain such Authorizations or if you
misrepresent such Authorizations, your employment will be deemed frustrated and
will terminate without compensation or notice of any kind.

 

Initials:        

 

Andrew Pucher

 

 

Page 6

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

 

h.

Policies and Procedures: You are required to comply with the Company's policies
and procedures as established and amended from time to time; however, such
policies and procedures do not form contractual terms and may be amended without
notice. You are required to comply with all lawful directions of the Company and
follow all workplace policies and procedures and with the Company's rules,
regulations, policies, practices, and procedures, as amended from time to time.
The Company's policy and procedures manuals are available through Human
Resources and on the Company's network. It is your responsibility to familiarize
yourself with the Company's policies and procedures.

 

The Company's policies and procedures are subject to change immediately upon
written notice, concurrent with all applicable regulatory or statutory laws and
regulations. In order for Tilray Canada, Ltd. to meet or exceed changes in law,
these corporate policies may change without notice, or in connection with any
management decisions of the Company.

 

 

i.

Non-disparagement: You agree that you will permanently refrain from directly or
indirectly disclosing,  expressing,  publishing or  broadcasting,  or  causing
to  be disclosed,  expressed, published or broadcast, or otherwise disseminated
or distributed in any manner, in your name, anonymously, by pseudonym or by a
third party, to any person whatsoever, any comments, statements or other
communications, which a reasonable person would regard as reflecting adversely
on the character, reputation or goodwill of the Company or any of its
affiliates, or any of its or their officers, directors or managers, or which a
reasonable person would regard as reflecting adversely on any aspect of their
business, products or services.

 

3.

Confidential Information

 

 

a.

Non-Disclosure of Confidential Information: At all times during your employment
and subsequent to the termination of your employment with the Company, you will
keep the Confidential Information in strictest confidence and trust. You will
take all necessary precautions against unauthorized disclosure of the
Confidential Information, and you will not directly or indirectly disclose,
allow access to, transmit or transfer the Confidential Information to a third
party, nor will you copy or reproduce the Confidential Information except as may
be reasonably required for you to perform your duties for the Company.

 

 

b.

You represent and warrant that, in performing your duties under this Agreement,
you will not disclose or use the confidential information of any other person or
business in violation of the Company's contractual or legal obligations to that
other person or business.

 

 

c.

You agree to indemnify the Company for any costs, fees, expenses, damages or
penalties imposed upon the Company with respect to your unauthorized disclosure
or misuse of such confidential information.

 

4.

Restricted Use of Confidential Information:

 

 

a.

At all times during and subsequent to the termination of your employment with
the Company, you will not use the Confidential Information in any manner except
as reasonably required for you to perform your duties for the Company.

 

 

b.

Without limiting your obligations under subsection 3(a), you agree that at all
times during and subsequent to the termination of your employment with the
Company, you will not use or take advantage of the Confidential Information for
creating, maintaining or marketing, or aiding in the creation, maintenance,
marketing or selling, of any Products which are competitive with the Products of
the Company.

 

 

c.

Upon the request of the Company, and in any event upon the termination of your
employment with the Company, you will immediately return to the Company all
materials, including all copies in whatever form, containing the Confidential
Information which are in your possession or under your control.

Initials:        

 

Andrew Pucher

 

 

Page 7

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

 

5.

Ownership of Confidential Information:

 

 

a.

You acknowledge and agree that you will not acquire any right, title or interest
in or to the Confidential Information.

 

 

b.

You agree to make full disclosure to the Company of each Development promptly
after its creation. You hereby irrevocably assign and transfer to the Company,
and agree that the Company will be the exclusive owner of, all of your right,
title and interest in and to each Development throughout the world, including
all trade secrets, patent rights, copyrights trademarks, industrial designs and
all other intellectual property rights therein, whether realized within or
beyond the scope of your employment, and regardless of the true purpose of the
employment relationship, and you irrevocably waive all moral rights you may have
in these Developments. You further agree to cooperate fully at all times during
and subsequent to your employment with respect to signing further documents and
doing such acts and other things reasonably requested by the Company to confirm
such transfer of ownership of rights, including intellectual property rights,
effective at or after the time the Development is created and to obtain patents
or copyrights or the like covering the Developments. You agree that the
obligations in this section will continue beyond the termination of your
employment with the Company with respect to Developments created during your
employment with the Company.

 

 

c.

You agree that the Company, its assignees and their licensees are not required
to designate you as the author of any Developments. You hereby waive in whole
all moral rights which you may have in the Developments, including the right to
the integrity of the Developments, the right to be associated with the
Developments, the right to restrain or claim damages for any distortion,
mutilation or other modification of the Developments, and the right to restrain
use or reproduction of the Developments in any context and in connection with
any service, cause or institution.

 

6.

Restrictive Covenants

 

 

a.

Non-Competition:  You agree that while you are employed by the Company , and for
a period of six (6) months following the termination of your employment with the
Company, you will not become engaged, directly or indirectly, as an employee,
consultant, partner, principal, agent, officer, director, proprietor,
shareholder {other than a holding of shares listed on a stock exchange that does
not exceed 2%of the outstanding shares so listed) or advisor, in any Competitive
Business that is located or operates within Canada or the United States.

 

 

b.

Non-Solicitation of Clients: You agree that while you are employed by the
Company, and for one (1) year following the termination of your employment with
the Company, you will not, directly or indirectly, contact or solicit any
Clients of the Company for the purpose of selling or supplying to these Clients
of the Company any products or services which are competitive with the products
or services sold or supplied by the Company at the time of your termination. The
term "Client of the Company" in the preceding sentence means any Person that:

 

(i)was a client of the Company at the time of the termination of your employment
with the Company; or

 

(ii)the Company actively solicited within the twelve months prior to the
termination of your employment.

 

 

c.

Non-Solicitation of Employees: You agree that while you are employed by the
Company, and for one (1) year following the termination of your employment with
the Company , without the prior written consent of the Company, you will not
directly or indirectly hire any employees of or consultants or contractors to
the Company, nor will you solicit or induce or attempt to induce any persons who
are employees of or consultants to the Company to terminate their employment or
consulting agreement with the Company.

Initials:        

 

Andrew Pucher

 

 

Page 8

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

 

7.

Reasonableness of the Restrictive Covenants

 

 

a.

You confirm that the obligations in Section 4 are fair and reasonable, given
that, among other reasons:

 

 

(a)

the nature of the Business is such that you could relatively easily and
effectively compete with the Business, and you therefore agree that the
geographic scope of the obligation in Section 4 is reasonable;

 

 

(b)

the Company operates in a highly competitive market, in which it is subject to
intense competition from competing businesses; and

 

 

(c)

you will have access to Confidential Information concerning the Business,
including information concerning the Products and Developments and prospective
Products which the Company is contemplating developing, producing, marketing,
licensing or selling.

 

 

b.

You agree that the obligations in Section 4, together with your other
obligations under this Agreement, are reasonably necessary for the protection of
the Company's proprietary interests, and you acknowledge and agree that your
obligations contained in this Agreement will not preclude you from becoming
gainfully employed in a similar capacity, following a termination of your
employment with the Company, given your t raining, general knowledge and
experience.

 

8.

Termination

 

 

a.

Resignation: If for any reason you should wish to leave the Company, you will
provide the Company with one month's prior written notice of your intention (the
"Resignation Period"). The Parties hereby agree that in order to protect the
Company's interest s, the Company may, in its sole and unfettered discretion,
waive the Resignation Period and end your employment immediately by delivering
to you a written notice followed by payment of your Base Salary due to you
during the remainder of the Resignation Period.

 

 

b.

Termination for cause: The Company may terminate your employment at any time for
Cause, effective upon delivery by the Company to you of a written notice of
termination of your employment for Cause. You will not be entitled to receive
any further pay or compensation (except for pay, if any, accrued and owing under
this Agreement up to the date of termination of your employment), severance pay,
notice, payment in lieu of notice, benefits or damages of any kind, and for
clarity, without limiting the foregoing, you will not be entitled to any bonus
or pro rata bonus payment that has not already been paid by the Company.

 

 

c.

Termination Without cause or Resignation for Good Reason: The Company shall be
entitled to terminate your employment without cause at any time upon providing
you with two (2) months' written notice of the termination of your employment,
pay in lieu of such notice,  or an equivalent combination of notice and pay in
lieu of notice. You may resign with Good Reason by providing one (1) months'
written notice. For purposes of this Agreement, "Good Reason" shall mean,
without Executive's written consent: (i) there is a material reduction of the
level of Executive's base compensation opportunity (except where there is a
general reduction applicable to the management team generally), (ii) there is a
material reduction in Executive's overall responsibilities or authority, or
scope of duties, (iii) a change in the geographic location at which Executive
must perform Executive's services; provided, that in no instance will there
location of Executive to a facility or a location of fifty (50) miles or less
from Executive's then current office location be deemed material for purposes
of  this Agreement ; or (iv) any material breach by the Company of any provision
of this Agreement. In exchange for your full and final

Initials:        

 

Andrew Pucher

 

 

Page 9

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

 

release of all claims, as attached in Schedule A to this Agreement, the Company
will pay you severance pay in an amount equal to eighteen (18) months of your
base salary as then in effect (less applicable withholding) and all other
contractual benefits (including, for clarity, all health benefit s) plus one (1)
additional  month for each completed year of employment you work after the Start
Date, up to a combined maximum of twenty-four (24) months, which will be paid as
salary continuance in accordance with the Company's normal payroll practices
plus any annual bonus for that has been earned but not yet paid to you (the
"Separation Payment”) The Separation Payment is not subject to mitigation  and
is conditional  upon you:  (i) continuing to  comply  with the terms of this
Agreement, including provisions regarding confidentiality, non-disparagement IP
assignment and restrictive covenants, {ii) returning all Company property,
Confidential Information and Developments, and (iii) delivering to the Company
or its successor a fully executed Release, attached as Schedule A, releasing the
Company and its related parties of all claims relating to your employment and
the termination thereof.

 

 

d.

Change in Control: Upon a Change in Control (as defined in the Company's 2018
Equity Incentive Plan) vesting of any then outstanding stock options or other
compensatory equity awards granted to you by the Company shalt be accelerated
such that no less than 100% will be fully vested as of the date of the Change in
Control. In addition, if within eighteen (18) months after a Change in Control,
your employment is terminated by the Company without Cause you shall be entitled
to receive: (A) the benefits set forth in Section 8(c); and (B) full accelerated
vesting of any then unvested shares of Common Stock subject to any option or
other compensatory equity award then held by you, and no other severance or
benefits of any kind (other than as set forth in Section 8(c), unless required
by law or pursuant to any written Company plans or policies, as then in effect.
Except as specifically revised by this Agreement, the exercise of your vested
options and shares shall continue to be governed by the terms and conditions of
the Company's applicable stock plan and stock agreements; provided, however,
that to the extent you and the Company have entered into a written stock option
agreement that provides for vesting terms more favorable to Executive than those
provided for in this Section 8(d), the more favorable terms in that separate
agreement will control.

 

 

e.

Garden Leave: Once notice of resignation or termination has been given by you or
the Company, the Company may excuse you from the performance of your duties
and/or exclude you from any premises of the Company or any Affiliated Company.
Base Salary and other contractual benefits shall continue to be paid or provided
to you until the last day of the notice period, subject to the terms of the
governing agreements or plans. During any period where you are excused from your
duties and/or excluded from the Company's premises, you shall not, without the
prior written consent of the Company, contact (either directly or indirectly)
any clients, customers, suppliers or employees of the Company or any Affiliated
Company. At any time, the Company may require you to return to the Company all
property in your possession or under your control belonging to the Company or
any Affiliated Company.

 

 

f.

No Implied Entitlement: Other than as expressly provided herein, you will not be
entitled to receive any further pay or compensation, severance pay, notice,
payment in lieu of notice, incentives, bonuses, benefits or damages of any kind.

 

 

g.

Continued Effect: Notwithstanding any changes in the terms and conditions of
your employment which may occur in the future, including any changes in position
, duties or compensation, the termination provisions in this Agreement will
continue to be in effect for the duration of your employment with the Company
unless otherwise amended in writing and signed by the Company.

 

Initials:        

 

Andrew Pucher

 

 

Page 10

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

 

h.

Suspension: The Company may suspend you, where, in the opinion of the Company,
it is a suspension will not constitute a breach of this Agreement or a
termination of your employment with the Company. necessary pending an
investigation or disciplinary decision or as a disciplinary measure. Such any
money, you hereby authorize the Company to deduct any such debt from your final
salary payment or any other payment due to you. Any remaining debt will be
immediately payable to the Company and you agree to satisfy such debt within 14
days of any demand for repayment.

 

9.

Agreement Voluntary and Equitable

 

The Parties agree that they each have carefully considered and understand the
terms of employment contained in this Agreement, that the terms are mutually
fair and equitable, and that they each have executed this Agreement voluntarily
and of their own free will.

 

10.

Assignment  and  Enurement

 

You may not assign this Agreement, any part of this Agreement or any of your
rights under this Agreement. This Agreement enures to the benefit of and is
binding upon you and the Company and your respective heirs, executors,
administrators, successors and permitted assigns.

 

11.

Severability

 

If any part, article, section, clause, paragraph or subparagraph of this
Agreement is held to be indefinite, invalid, illegal or otherwise voidable or
unenforceable for any reason, the entire Agreement will not fail on the account
thereof and the validity, legality and enforceability of the remaining
provisions will in no way be affected or impaired thereby. Further, if any
provision of this Agreement is held by a court of competent jurisdiction to be
excessively broad as to duration, activity, geography, or subject, said court
will deem and interpret such provision to be valid and enforceable to the
maximum duration, activity, geographic extent, and subject permissible under
applicable law.

 

12.

Entire Agreement

 

This Agreement constitutes the entire agreement between you and the Company with
respect to the subject matter herein and cancels and supersedes all previous
invitations, proposals, letters, correspondence, negotiations, promises,
agreements, covenants, conditions, representations and warranties with respect
to the subject matter of this Agreement. There is no representation, warranty,
collateral term or condition affecting this Agreement for which any Party can be
held responsible in any way, other than as expressed in writing in this
Agreement. No change or modification of this Agreement will be valid unless it
is in writing and signed by both Parties.

 

13.

Non-waiver

 

No failure or delay by you or the Company in exercising any power or right under
this Agreement will operate as a waiver of such power or right. Any consent or
waiver by any Party to this Agreement to any breach or default under this
Agreement will be effective only in the specific instance and for the specific
purpose for which it was given.

 

14.

Survival of Terms

The provisions of sections 2(e), 3, 4, 5, 6, 8(i), 10, 11, 12, 13, 14, 15, 16
and 17 of this Agreement will survive the termination of your employment, as
well as any other provisions herein that are necessary for the post termination
protection of the Company or its Confidential Information or intellectual
property.

 

15.

Further Assistance

 

The Parties will execute and deliver any documents and perform any acts
necessary to carry out the intent

Initials:        

 

Andrew Pucher

 

 

Page 11

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

of this Agreement.

 

16.

Equitable Remedies

 

You hereby acknowledge and agree that a breach of your obligations under this
Agreement would result in damages to the Company that could not be adequately
compensated for by monetary award. Accordingly, in the event of any such breach
by you, in addition to all other remedies available to the Company at law or in
equity, the Company will be entitled as a matter of right to apply to a Court of
competent jurisdiction for such relief by way of restraining order, injunction,
decree or otherwise, as may be appropriate to ensure compliance with the
provisions of this Agreement.

 

17.

Dispute Resolution

 

In the event of a dispute arising out of or in connection with this Agreement,
or in respect of any legal relationship associated with it or from it, which
does not involve the Company seeking a court injunction or other injunctive or
equitable relief to protect its business, confidential information or
intellectual property, that dispute will be resolved in strict confidence as
follows:

 

 

(a)

Amicable Negotiation - The Parties agree that, both during and after the term of
your employment, each of us will make bona fide efforts to resolve any disputes
arising between us by amicable negotiations;

 

 

(b)

Mediation - If the Parties are unable to negotiate resolution of a dispute,
either Party may refer the dispute to mediation by providing written notice to
the other Party. If the Parties cannot agree on a mediator within thirty (30)
days of receipt of the notice to mediate, then either Party may make application
to the "ADR Institute of Ontario" to have one appointed. The mediation will be
held in Toronto, Ontario, in accordance with the National Mediation Rules of the
ADR Institute of Canada and each Party will bear its own costs, including
one-half share of the mediator's fees; however, the Parties agree that if the
dispute is fully settled with the assistance of the mediator appointed under
this section, the Company will be responsible for the full share of the
mediator's fees.

 

 

(c)

Arbitration - If, after mediation, the Parties have been unable to resolve a
dispute and the mediator has been inactive for more than 90 days, or such other
period agreed to in writing by the Parties, either Party may refer the dispute
for final and binding arbitration by providing written notice to the other
Party. If the Parties cannot agree on an arbitrator within thirty (30) days of
receipt of the notice to arbitrate, then either Party may make application to
the ADR Institute of Ontario to appoint one. The arbitration will be held in
Toronto, Ontar,io in accordance with the Ontario Arbitration Act, and each Party
will bear its own costs, including ne-half share of the arbitrator's fees.

 

18.

Definitions

 

In this Agreement:

 

"Affiliated Company" means an "affiliate" as defined in the Business
Corporations Act (BC) or any successor legislation, as amended from time to
time.

 

"Board" means the board of directors of the Company.

 

"Business" means the business of developing, producing, marketing, licensing
and/or selling marijuana and/or marijuana products, and such other products and
seivices the Company offers during your employment.

 

"Cause" includes, without limitation, breach of this Agreement and the usual
meaning of cause under the common law or the laws of the province you work in.

 

Initials:        

 

Andrew Pucher

 

 

Page 12

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

"Competitive Business" means any business operation, whether a partnership,
proprietorship, joint venture, company or otherwise, that develops, produces,
markets licenses and/or sells marijuana and/or marijuana products that are
competitive with the Company's products.

 

"Company'' means Tilray Canada, Ltd., a company with a registered office at 1100
Maughan Road, Nanaimo, British Columbia and, where used in the context of
protection of Confidential Information, intellectual property or business
protection, includes any Affiliated Company.

 

"Confidential Information" includes any of the following:

 

 

a.

information concerning all Products and Developments (as defined below};

 

 

b.

information regarding the Company's business, operations, financing, strategies,
methods and practices, including marketing strategies, product mix, product
pricing, sales, margins, pay and compensation for staff, and any other
information regarding the financial affairs of the Company;

 

 

c.

the identity of the Company's clients, business partners, licensees, agents and
suppliers, and the nature of the Company's relationships with such clients,
partners, licensees, agents and suppliers;

 

 

d.

information belonging to the Company's clients, business partners, licensees,
agents and suppliers, which is disclosed to you or the Company; and

 

 

e.

any other trade secrets or confidential or proprietary information in the
possession or control of the Company,

 

but does not include information which is or becomes generally available to the
public through no fault of your own or which you can establish, through written
records, was in your possession pr ior to its disclosure to you as a result of
your work for the Company.

 

"Developments" includes all:

 

 

a.

Products, analyses, compilations, studies, concepts, software, documentation,
research, data, designs, reports, flowcharts, training materials, trade-marks,
and specifications, and any related works, including any enhancements,
modifications or additions to the Products owned, licensed, sold, marketed or
used by the Company;

 

 

b.

copyrightable works of authorship including, without limitation, any technical
descriptions for Products, user guides, instructions, illustrations and
advertising materials; and

 

 

c.

inventions, devices, concepts, ideas, formulae, know-how, processes, techniques,
systems, methods and improvements,

 

whether patentable or not, developed, created, generated or reduced to practice
by you, alone or jointly with others, relating to your employment with the
Company or which result from tasks assigned to you by the Company or which
result from the use of the premises or property (including equipment, supplies
or Confidential Information) owned, leased or licensed by the Company.

 

"Parties" means, collectively, you and the Company, and for clarity, a "Party"
means any one of the Parties.

"Person" means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or company with or without share
capital, unincorporated association, trust, trustee, executor, administrator or
other legal personal representative, regulatory body or agency, government or
governmental agency or entity however designated or constituted.

 

"Products" means (i) any products developed by, for or on behalf of the Company
for use in its Business

Initials:        

 

Andrew Pucher

 

 

Page 13

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

or operations, (ii) any intellectual property or assets owned, licensed,
sold,marketed or used by the Company in connection with the Business, including
enhancements, modifications, additions or other improvements to such
intellectual property; and (iii) any other products and services that the
Company discovers or develops during your employment.

 

19.

Acknowledgement of Terms and Obligations

 

You agree that you understand all of the terms, rights and obligations under
this Agreement , and that you have had the opportunity to discuss and negotiate
these terms, rights and obligations with the Company.

 

20.

Conflict

 

In the event of any conflict between the terms and conditions of this agreement
and any other agreement, the terms of this Agreement will prevail.

 

21.

Governing Laws

 

This Agreement will be governed by and construed in accordance with the laws of
the province you most regularly work in and the laws of Canada applicable
therein.

 

22.

Counterparts

 

This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original and all of which will constitute one Agreement.

 

 

Tilray Canada, Ltd.

 

 

 

 

By:

 

 

 

 

Brendan Kennedy

 

I have read, understand, acknowledge and accept the terms and conditions of my
employment with the Company as set out above:

 

 

 

 

 

 

 

 

Andrew Pucher

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

Initials:        

 

Andrew Pucher

 

 

Page 14

 

--------------------------------------------------------------------------------

[gizfw1gnvcb0000001.jpg]

 

SCHEDULE A

 

 

RELEASE

 

In consideration of the payment to me, Andrew Pucher, by Tilray Canada Ltd. (the
"Company") of the Separation Payment set out in the executive employment
agreement between the Company and me dated November 9, 2018:'

 

1.I release the Company and its affiliated and related companies, and all of
their respective successors, directors, officers, employees, agents and assigns
(jointly and severally called "Tilray") from all claims whatsoever arising out
of or in any way related to my employment, or the termination of my employment,
with the Company.

 

2.In particular, without limiting the foregoing, I release Tilray from any and
all liability with respect to any claim, whether arising at common law, in
equity or pursuant to any statute, including the applicable provincial
employment standards and human rights legislation, and any claim with respect to
any right or benefit of employment with the Company.

 

3.I acknowledge and agree that I have been paid all wages in accordance with the
applicable employment standards legislation and in accordance with my employment
agreement.

 

4.I will not make a claim against any person that may have a right to claim over
against Tilray.

 

5.I agree not to use, and not to disclose to any person or entity, any
confidential information concerning Tilray, including, but not limited to, any
trade secrets, client lists or information, details of services provided to or
requirements of clients, the identity of any partners or prospective partners or
clients, information pertaining to services, methods, plans, management
organization, personnel records or information, finances, development or
marketing plans, financial records or other financial, commercial, business or
technical information relating to Tilray.

 

6.Except as required by law, I agree that I will not divulge or disclose,
directly or indirectly, the contents of this Release, or the terms of agreement
relating to the termination of my employment  with the Company, to any person or
entity, except to my spouse and my legal and financial advisors on the condition
that I first obtain their agreement to maintain such information as
confidential.

 

7.I agree that I will not, directly or indirectly, make any damaging or
disparaging comments in any form about the Company or its affiliates, or about
their management, their businesses, their products or t heir services.

 

8.I agree and understand that the terms of this Release are contractual and not
mere recital.

 

I have read this Release , understand its terms, have had the opportunity to
obtain independent legal advice with respect to it and to all issues arising
from my employment and the termination of my employment with the Company and
have sought such advice as I have seen fit.

 

Signed and Witnessed at

 

Ontario:

 

 

 

 

(City)

 

 

 

 

 

 

 

 

 

 

Andrew Pucher

 

Date

 

 

 

 

 

 

Witness Name (please print)

 

Witness Signature

 

Initials:        

 

Andrew Pucher

 

 

Page 15

 